 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   RUSSELL N. HASEGAWA,         )           No. 2:19-cv-02953-JDE
                                  )
12                                )
                      Plaintiff,  )           ORDER AWARDING FEES
13                                )
                   v.             )           UNDER THE EQUAL ACCESS TO
14                                )           JUSTICE ACT, 28 U.S.C. § 2412(d)
     ANDREW SAUL, Commissioner of )
     Social Security,             )
15                                )
                                  )
16                    Defendant.  )
                                  )
17
18
           Based upon the parties’ Stipulation (Dkt. 46), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees of $2,700.00 under 28 U.S.C. §
20
     2412(d), subject to the terms of the above-referenced Stipulation.
21
           Due to the Stipulation and this Order, Plaintiff’s earlier Motion for
22
     Attorney’s Fees (Dkt. 43) is DENIED as moot.
23
24
     Dated: December 03, 2019 __
25
                                                ______________________________
26                                              JOHN D. EARLY
27                                              United States Magistrate Judge

28
